Citation Nr: 0418513	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  03-00 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the left leg and ankle, status post left leg skin graft.  


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO).  

Procedural history

The veteran had active service from September 30, 1949 to 
April 13, 1950. 

The veteran's claim of entitlement to service connection for 
residuals of an injury to the left leg and ankle 
(hereinafter, "left leg disorder") was originally denied by 
the RO in September 1950.  Over the years since that denial, 
the veteran has repeatedly sought to have the claim reopened.  
Those requests were denied in rating decisions dated April 
1953, September 1967, September 1970, June 1974, July 1976, 
July 1978, September 1978 and September 1998.  The veteran 
appealed several of those denials; the Board declined to 
reopen the claim in decisions dated May 1968, October 1971, 
August 1979 and June 2000.  The veteran requested that the 
Board reconsider its June 2000 decision; in June 2001, the 
Board declined the veteran's request.

In February 2002, the RO received the veteran's request to 
reopen the claim of entitlement to service connection for a 
left leg disorder.  In an October 2002 rating decision, the 
RO denied the claim without explicitly reopening it.  The 
veteran disagreed with the October 2002 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in December 2002.  

In January 2004, the Board reopened the claim of entitlement 
to service connection for a left leg disorder and remanded 
the issue for further evidentiary development.  After the 
requested development was accomplished, the RO issued a 
supplemental statement of the case (SSOC) which continued the 
previous denial.  The case is now back before the Board for a 
decision.


FINDINGS OF FACT

1.  The veteran had active military service for six months 
and fourteen days during peacetime.

2.  No disability of the left leg was noted at entry into 
service; the record does not contain clear and unmistakable 
evidence that the veteran's left leg disorder existed prior 
to service and was not aggravated thereby.

3.  Competent medical evidence supports a conclusions that 
the veteran currently has a left leg disability that is 
related to his active military service.


CONCLUSION OF LAW

A left leg disorder was incurred as a result of the veteran's 
active military service.  38 U.S.C.A. §§ 1111, 1131, 1132 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  As the Board 
has already determined that the veteran's claim should be 
reopened, the provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also, Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by 
correspondence from the RO following the Board's January 2004 
remand, by the remand itself, by the October 2002 rating 
decision, and by the December 2002 statement of the case 
(SOC) of the pertinent law and regulations and of the need to 
submit additional evidence on his claim.

More significantly, a letter was sent to the veteran in July 
2002, with a copy to his attorney, which was specifically 
intended to satisfy the requirements of the VCAA.  Crucially, 
the veteran was informed by means of the July 2002 letter as 
to what evidence he was required to provide and what evidence 
VA would attempt to obtain on his behalf.  That letter 
explained that VA would obtain government records and would 
make reasonable efforts to help him get other relevant 
evidence, such as private medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

The Board finds that this document properly notified the 
veteran and his attorney of the information, and medical or 
lay evidence, not previously provided to the Secretary, that 
was necessary to substantiate the claim, and it properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion the Secretary 
would attempt to obtain on behalf of the veteran.  The Board 
notes that, even though the letter requested a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b). 

The fact that the veteran's claim was adjudicated by the RO 
in October 2002, prior to the expiration of the one-year 
period following the July 2002 notification of the veteran of 
the evidence necessary to substantiate his claim, does not 
render the RO's notice invalid or inadequate.  The recently 
enacted Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____), made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit the Secretary from making a decision on a claim 
before the expiration of the one-year period referred to in 
that subsection.

In this case, the notice sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  Therefore, he was notified properly of his 
statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, in response to the Board's January 2004 remand 
the veteran underwent a VA examination, the results of which 
are reported below.  The RO obtained the veteran service 
medical records as well as VA hospitalization and treatment 
records identified by him.  The veteran has submitted 
numerous private medical records and lay statements spanning 
the entire period from 1950 to present.  There is no 
indication that there exists any evidence which has a bearing 
on this case which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in his substantive appeal 
that he did not want a BVA hearing, and he did not request a 
hearing before the RO.  The veteran's  representative has 
submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Presumption of soundness

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

Every person employed in the active military, naval, or air 
service for six months or more shall be taken to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance and 
enrollment, or where evidence or medical judgment is such as 
to warrant a finding that the disease or injury existed 
before acceptance and enrollment.  38 U.S.C.A. § 1132 (West 
2002).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
C.F.R. § 3.304(b) (2003).

Analysis

The veteran seeks entitlement to service connection for a 
left leg disorder.  In essence, although he acknowledges an 
injury to his leg before service, he contends that it was 
fully healed and that he re-injured the leg during basic 
training, which is the source of his current disability.  

The Board initially wishes to clarify the extent of the 
claimed left leg disability.  There are references in the 
service medical records to a compound comminuted fracture of 
the left tibia.  Such findings do not appear elsewhere in the 
service medical records, and it is unclear where this 
information originated.  The veteran has not reported such 
injuries, and they do not appear in other medical records.  
Indeed, the veteran's representative pointed out this 
discrepancy during a February 1971 Board hearing.  It is 
notable that x-rays taken in December 1949 of the left tibia 
and fibula show no bony abnormality to be present.  Moreover, 
the Board notes that Dr. G.B.S, the physician who treated the 
veteran at the time of his pre-service injury, stated in 
October 1967 that the veteran's left leg wounds were in the 
nature of contusions.  It is unclear on what basis it was 
determined during service that the veteran had a fractured 
ankle and tibia; however, the veteran has consistently 
claimed that the injury he suffered in service involved an 
infected scar and not a fracture.  

Presumption of soundness

There have recently been some changes in the law governing 
service connection for preexisting injuries and the 
presumption of soundness.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, No. 02-7347 (Fed. Cir. 2004), noting the conflict 
between the requirements under 38 U.S.C.A. § 1111 and 
38 C.F.R. § 3.304 (b), recently held that the correct 
standard for rebutting the presumption of soundness under 
38 U.S.C.A. § 1111 requires the government to show by clear 
and unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the pre-existing 
disability was not aggravated during service.  The Board 
notes that the Federal Circuit did not explicitly invalidate 
38 C.F.R. § 3.304 (b).  

A recent opinion of VA's General Counsel similarly held that 
the provisions of 38 C.F.R. § 3.304(b), which address the 
presumption of soundness, are inconsistent with 38 U.S.C.A. 
§ 1111 insofar as section 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  38 U.S.C.A. § 1111 requires clear 
and unmistakable evidence both that the injury or disease 
existed before acceptance and enrollment and that it was not 
aggravated by such service.  The opinion explicitly held that 
"[s]ection 3.304(b) is therefore invalid and should not be 
followed" and that the proper standard is that provided in 
§ 1111.  VAOGCPREC 3-2003.

In this case, 38 U.S.C.A. § 1111 is not applicable to the 
veteran, as that section is made explicitly applicable to 
veterans who served during a period of war.  The veteran here 
did not serve during a period of war, and thus, as to this 
veteran, 38 U.S.C.A. § 1132 contains the appropriate standard 
for the presumption of soundness.  38 U.S.C.A. § 1132 does 
not require clear and unmistakable evidence to rebut the 
presumption of soundness.  The presumption is rebutted 
"where evidence or medical judgment is such as to warrant a 
finding that the disease or injury existed before acceptance 
and enrollment."  However, prior to the recent General 
Counsel opinion, the clear and unmistakable evidence standard 
was applied to peacetime veterans through 38 C.F.R. § 3.304 
(b), which by its own terms is made applicable to both 
wartime and peacetime veterans, and which requires to rebut 
the presumption of soundness "clear and unmistakable 
(obvious or manifest) evidence" demonstrating that an injury 
or disease existed prior to service.

While the recent General Counsel opinion appears to deal 
exclusively with the conflict between 38 C.F.R. § 3.304 (b) 
and 38 U.S.C.A. § 1111, it clearly does not limit its 
ultimate holding to cases involving 38 U.S.C.A. § 1111.  The 
conclusion that "[s]ection 3.304(b) is therefore invalid and 
should not be followed" is binding on the Board.  See 38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2003).  
Therefore, the Board believes that it can no longer apply the 
provisions of 38 C.F.R. § 3.304 (b), even with respect to 
peacetime veterans.  

Because there appears to be some doubt as to which standard 
is now applicable to peacetime veterans, the Board will apply 
the more rigorous standard provided under 38 U.S.C.A. § 1111 
to this case.  That standard is more favorable to the veteran 
than the standard provided under either 38 U.S.C.A. § 1132 or 
38 C.F.R. § 3.304 (b).  It is also a different standard than 
applied by the RO in adjudicating the issue.  However, as the 
benefit sought on appeal is being granted in this case, the 
Board believes that there is no prejudice to the veteran in 
applying this standard.  See Bernard v. Brown, 4 Vet. App. 
384 (1993) [when the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby].  

As noted above, a veteran is considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, except where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 2002).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  "The 
presumption only attaches where there has been an induction 
examination in which the later complained-of disability was 
not detected."  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991). 

A service entrance examination was conducted; the report made 
no reference to any disability, injury or scarring of the 
veteran's left leg.  Accordingly, the presumption of 
soundness attaches to the claimed left leg injury.  

To rebut the presumption of sound condition VA must show by 
clear and unmistakable (obvious or manifest) evidence that 
the injury or disease existed prior to service and was not 
aggravated thereby.  The veteran is not required to show that 
the disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal 
standard attaches.  VAOGCPREC 3-2003.

It has been noted that the burden of showing that a disorder 
existed prior to service by clear and unmistakable evidence 
"is a formidable one."  See Kinnaman v. Principi, 4 Vet. App. 
20, 27 (1993). In Kinnaman, the Court held that a detailed 
examination conducted shortly after the veteran entered 
active duty which included a finding that a condition 
preexisted the veteran's entry into service did not 
constitute clear and unmistakable evidence because a 
diagnosis shortly after service entry did not in and of 
itself "show clearly and unmistakably that the disease 
existed before service."

In this case, the record includes evidence of the type 
contemplated in Kinnaman.  The service medical records reveal 
that the veteran was treated in October 7, 1949, at which 
time a large infected scar was noted.  The veteran reported 
that 18 months prior, a tree had fallen across his left leg 
and that he was hospitalized as a result.  Upon transfer to 
another military facility in December 1949, the record showed 
"recurrent edema and painful disability of left leg since 
injury 18 months ago."  The veteran was ultimately 
discharged from service on a report of Medical Board 
proceedings because of the left leg disability.  

The veteran has consistently stated that he injured his left 
leg prior to service.  The veteran stated in September 1950 
claim that "[o]n July 26, 1948, a tree fell on me and my 
left leg was severely injured.  This was before I came into 
the service."  However, the Board believes that there is a 
clear distinction between whether the veteran injured his leg 
prior to service and whether he entered service with a left 
leg disability.  The fact that the veteran was injured prior 
to service does not establish that he entered service with a 
left leg disability, or that he was not in sound condition at 
entry into service.  On the contrary as discussed above there 
is a statutory presumption of soundness, which refers to 
specific defects, infirmities, or disorders.  38 U.S.C.A. 
§ 1111.  The fact that a pre-service injury existed is 
legally  immaterial if it did not result in a defect, 
infirmity or disorder.  

Dr. T.S.E. certified in 1952 that the veteran had injured his 
leg in early September 1948 while working in some timber; 
that he treated the veteran at the time of the injury and 
referred him to the local hospital; and that he further 
treated the veteran during the months of September , October 
, and December 1948.  However, and crucially Dr. T.S.E. 
specifically stated that the wound healed, albeit with 
considerable scarring, and that the veteran had good use of 
the leg and continued to work for some time before enlisting.  

Dr. G.B.S., in a statement dated in September 1967, reported 
that he had treated the veteran on June 24, 1948 when he was 
hospitalized with contused wounds of the left leg and 
shoulder.  Dr. G.B.S. stated that he did not feel that the 
injuries would have caused any permanent disability.  He 
stated that the veteran currently gave a history of having 
bumped his leg during service, at which time infection 
occurred and caused considerable trouble; and that the 
veteran currently (in 1967) had much more scar tissue in the 
calf than was present following the original injury.  

In December 1970, Dr. G.B.S. submitted another statement, in 
which he referred to the injuries sustained by the veteran 
before service for which he was hospitalized in June 1948.  
He stated that he had no definite recollection of the 
specific injuries, but from the treatment provided, he would 
conclude that the wounds were of the contused type, with at 
most abrasions of the skin.  Evidently no stitches were taken 
and no x-rays were made.  He had penicillin over a period of 
48 hours and an ice cap on the leg.  Dr. G.B.S. stated that 
he did not see any connection between those (pre-service) 
injuries and the scar currently present on the leg.  Dr. 
G.B.S. stated that from his interpretation of the original 
treatment, could not visualize such an eventual result as was 
now (1970) exhibited.  

A former employer, J.H., certified in 1953 that the veteran 
had injured his leg while employed by him prior to enlistment 
in to the service.  However, he also stated that the 
veteran's leg later healed and that the veteran continued to 
work for him without any problem.  Statements from O.C., 
P.W., and C.R. also attest to their having known the veteran 
at the time of the pre-service injury, and that, to their 
knowledge, he recovered from that injury prior to entering 
service.  

Thus, it would appear that although there is no question that 
the veteran injured his left leg prior to service, the 
evidence at the time of enlistment and thereafter strongly 
suggests that his wounds had healed at the time he entered 
service.  The Board believes that in light of such evidence 
the presumption of soundness at entry into service is not 
rebutted.  

Entitlement to service connection

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The record includes numerous diagnoses regarding the left 
leg, including extensive scarring of the left leg, 
thrombophlebitis, chronic venous insufficiency and stasis 
ulcer.  Accordingly, the first Hickson element is met.

With respect to the second Hickson element, as discussed at 
some length above, the Board has determined that the 
statutory presumption of soundness has not been rebutted.  
The veteran entered military service on September 30, 1949.  
Service medical records reveal that the veteran was treated 
on October 7, 1949 for an infected scar.  He was seen on 
October 14, 1949 for swelling of the leg and breakdown of the 
scar.  It was noted that the left leg cramped considerably 
with effort and that there was considerable swelling upon 
use.  Physical examination revealed a large scarred area over 
the posterior aspect of the left leg with an area of 
ulceration and cellulites.  

The veteran was hospitalized in December 1949.  Examination 
of the left leg revealed a large scar, approximately 7 x 4 
inches.  There was no edema; there appeared to be a moderate 
amount of hypertrophy of the lymphatic tissue; and there was 
a great deal of scar tissue surrounding the area.  The skin 
below the scar showed changes which would indicate a 
deficiency of circulation.  The pertinent diagnoses were 
unstable scar with frequent ulcerations, 3.5 x 7 inches on 
posterior aspect of left leg, secondary to compound, 
comminuted fracture of left tibia; lymphedema, chronic, 
moderately severe, leg and ankle, left, due to interference 
with lymphatic drainage by scar tissues; and ankylosis, bony 
and fibrous, posttraumatic, moderately severe of left ankle, 
with loss of dorsiflexion, severe limitation of eversion and 
plantar flexion of foot, secondary to fracture of ankle.  The 
veteran was then discharged from service on a report of 
Medical Board proceedings because of the disability of the 
left lower extremity.  Accordingly, the second Hickson 
element is met.

With respect to the third Hickson element, medical nexus, in 
December 2001 the veteran submitted an opinion by his private 
physician.  Dr. C.U.M. stated that the veteran has suffered 
from a chronic open wound bacterial infection over a period 
of several years off and on since having entered the military 
service.  She stated her opinion that the veteran's left leg 
condition is "military related" due to poor healing of the 
wound structures in the left leg with surgical interventions.  

Pursuant to the Board's January 2004 remand, the veteran was 
afforded a VA examination in February 2004.  The examiner 
stated his opinion that the veteran has suffered a chronic 
ongoing drainage from the leg, which was corrected with 
surgery, but that he suspected this soft tissue injury, which 
was reactive during basic training, has been an ongoing 
source of pain and disability to the veteran.  

Additionally, Dr. M.E.R., in a letter dated in September 
1963, stated that during basic training the veteran 
experienced reinjury to the left calf area.  The wound was 
slow in healing.  According to Dr. M.E.R., it would appear 
that the veteran has experienced a deep vein thrombosis to 
his left leg and now (1963) had what is termed a post-
phlebitic syndrome in his leg.  According to Dr. M.E.R., 
history would suggest that phlebitis occurred following the 
injury to the leg during service.  

In April 1970, Dr. D.L.C. stated that he first saw the 
veteran in March 1970 and related in pertinent part that it 
was apparent that he was having difficulty with the left 
lower extremity and would in all probability have increasing 
difficulty.  It was further stated that the problem seemed to 
be directly the result of an infection he had in service.  

In a December 1970 report, Dr. W.P.T. stated his impression 
based on examination of the veteran and his medical history, 
that extensive muscle deterioration of the left calf 
secondary to infection occurred as a result of a flare-up in 
service and on the basis of history the disability should be 
considered service connected.  

According to n October 1978 statement of Dr. E.T.W., 
strenuous exercise in basic training caused the preexisting 
scar to burst and the leg to become infected.  Dr. W. first 
saw the veteran in March 1978 for treatment of stasis 
ulcerations which were due to old trauma, chronic venous 
insufficiency and obstruction to the deep venous system of 
the left leg.  

The Board notes that although much of the nexus evidence is 
based on the veteran's account of his medical and service 
history, the veteran's account of what occurred in service 
appears to be accurate in light of the service medical 
records, which note no problem in connection with the 
entrance physical examination and significant problems 
stemming from infection starting in basic training.  The 
various medical opinions over the years are congruent with 
this history. 

Moreover, at the request of the Board the February 2004 VA 
examiner did review the veteran's records in conjunction with 
his opinion.  That examiner, too, determined that the 
veteran's current disability appears to have originated 
during in service.  

Significantly, in addition to the fact that there are 
numerous medical opinions in the veteran's favor (i.e. to the 
effect that his current leg problems originated in service),  
the Board can identify no competent medical evidence to the 
contrary.  Accordingly, the third Hickson element is met.  As 
all three elements required for service connection have been 
met, the benefit sought on appeal is granted.

Additional comment

For reasons explained above, the Board believes that the 
veteran was in sound condition at enlistment, notwithstanding 
the injury before service, and that his current leg 
disability began during service.  The medical and other 
evidence of record, which the Board has elaborated upon in 
some detail, overwhelmingly supports this conclusion.  The 
Board additionally observes, however, that even if the 
conclusion could be drawn that the disability pre-existed 
service, the same evidence would support a further conclusion 
that such disability was aggravated during or due to service 
and that service connection accordingly would be warranted on 
that basis.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2003).  See also Luallen v. Brown, 8 Vet. App. 92, 
95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) [the Board has the fundamental authority to decide in 
the alternative]. 


ORDER

Service connection for a left leg disorder is granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
 
 
 

